[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This matter is before the court sua sponte.
It has come to this court's attention that page seven of the decision of September 28, 2001 in this case incorrectly identifies the trial court as the Erie County Court of Common Pleas.  Accordingly, this court hereby issues this notice of errata and orders that the reference to the Erie County Court of Common Pleas on page seven of the decision be changed to read "Norwalk Municipal Court."
It is so ordered.
Richard W. Knepper, J.